     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 1 of 9


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   UNITED STATES OF AMERICA,                No. 2:05-cr-243 WBS
13                  Plaintiff,
14         v.
15   MICHAEL WAYNE BLANCHE,                   ORDER
16                  Defendant.
17

18

19

20
21   UNITED STATES OF AMERICA,                No. 2:06-cr-451 WBS
22                  Plaintiff,
23         v.
24   MICHAEL WAYNE BLANCHE,
25                  Defendant.
26
27

28
                                          1
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 2 of 9


1                                  ----oo0oo----

2                Defendant Michael Wayne Blanche has moved for

3    compassionate release under 18 U.S.C. § 3582(c)(1)(A).           (Docket

4    No. 272 in Case No. 2:05-cr-243 WBS; Docket No. 299 in Case No.

5    2:06-cr-451 WBS.)1

6                Defendant was sentenced to an aggregate term of 20

7    years in his two federal cases in 2007 and 2008.2          After his

8    federal sentencing, in 2010 he pled guilty and was sentenced in

9    Contra Costa County to a 3-year term of imprisonment for first

10   degree robbery to run concurrent to his federal sentence.3

11   However, because defendant was first arrested and charged by

12   state authorities and remained in the Sacramento and Contra Costa

13   County jails until he was released to permanent federal custody

14   after his state sentencing, the Bureau of Prisons deemed the

15   State of California to have primary custody and his federal

16   sentence to have started after he was released from his state

17   sentence in 2010.

18                 This calculation by the Bureau of Prisons had the

19
           1   Defendant filed what appear to be identical motions in
20   both cases. The court refers to Case No. 2:05-cr-243 WBS as “the
     2005 case” and Case No. 2:06-cr-451 WBS as “the 2006 case”.
21

22
           2   The undersigned sentenced the defendant to 192 months
     after a jury trial in the 2005 case. Defendant then pled guilty
23   pursuant to a plea agreement in the 2006 case, and Judge Edward
     J. Garcia sentenced him to 240 months, running concurrently to
24   the sentence in the 2005 case. Defendant has now been in custody
     for more than 15 years as a result of the federal and state
25   cases.
26         3   This state crime, which involved a “home invasion”
27   robbery, was unrelated to the two bank robberies at issue in the
     2005 and 2006 federal cases.
28
                                          2
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 3 of 9


1    effect of running the federal and state sentences consecutively,

2    rather than concurrently.      In defendant’s view, this failure to

3    run his sentences concurrently is unjust and constitutes

4    extraordinary and compelling reasons supporting compassionate

5    release.4    Defendant also contends that his medical condition and

6    the COVID-19 pandemic warrant his compassionate release.

7                In order to be eligible for compassionate release, the

8    defendant must demonstrate: (1) the existence of “extraordinary

9    and compelling” reasons, (2) that he is not a danger to the

10   safety of any other person or the community to the community, (3)

11   that such a reduction is consistent with applicable policy

12   statements issued by the Sentencing Commission.          See 18 U.S.C. §

13   3582(c)(1)A)(i)–(ii).      The First Step Act amended § 3582(c)(1)(A)

14   to permit a defendant to seek compassionate release after fully

15   exhausting administrative remedies for the failure of the Bureau

16   of Prisons to bring a motion on behalf of the defendant, or 30

17   days after requesting the warden of the facility to bring such a

18   motion.5    See First Step Act of 2018, § 603(b).       Importantly,

19
           4   Defendant filed two petitions under 28 U.S.C. § 2241
20   challenging the Bureau of Prison’s failure to give him custody
     credits for the five years he was in the Sacramento and Contra
21   Costa County jails. The district judge in the Central District
22   of California granted the first petition in part by determining
     that the BOP incorrectly failed to account for his entire five-
23   plus years in state custody, though it denied his request to
     retroactively designate the state facility where he was in
24   custody as the place he began serving his federal sentence so
     that his state and federal sentences would run concurrently.
25   Blanche v. McGrew, No. CV 12-5663-JSL (JPR), 2013 WL 3923419, at
26   *4-8 (C.D. Cal. July 29, 2013). Defendant’s second petition was
     dismissed because it raised the same ground as the first
27   petition. (Order, Blanche v. Shinn, No. 2:17-CV-1632-JAK-JPR
     (C.D. Cal. Apr. 21, 2017) (Docket No. 7).)
28
                                          3
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 4 of 9


1    other than authorizing a defendant to file a motion for relief, §

2    3582(c)(1)(A) remains unchanged after the First Step Act.            See

3    United States v. Nasirun, No. 8:99-CR-367, 2020 WL 686030, at * 2

4    (M.D. Fla. Feb. 11, 2020.)

5                The Application Notes of Section 1B1.13 of the

6    Sentencing Guidelines define the “extraordinary and compelling

7    reasons” that make a defendant eligible for compassionate

8    release.    See U.S.S.G. §1B1.13.     The examples of extraordinary

9    and compelling reasons for compassionate release as relevant here

10   are: (1) “a terminal illness”, see id. at n.1(A)(i); (2) a

11   serious medical condition that “substantially diminishes the

12   ability of the defendant to provide self-care within the

13   environment of a correctional facility and from which he or she

14   is not expected to recover”, see id. at n.1(A)(ii); (3) the

15   defendant is at least 65 years old, experiencing a serious

16   deterioration in physical or mental health because of the aging

17   process and “has served at least 10 years or 75 percent of his or

18   her term of imprisonment, whichever is less”, id. at n.(1)(B); or

19   (4) “[a]s determined by the Director of the Bureau of Prisons

20   (“BOP”), there exists in the defendant’s case an extraordinary
21   and compelling reason other than, or in combination with, the

22   reasons described in subdivisions (A) through (C)”.          Id. at

23   n.(1)(D).

24               Some courts have found that the First Step gives courts

25   discretion to consider virtually any reason as a basis for

26
27         5   The government concedes that defendant exhausted his
     administrative remedies.
28
                                          4
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 5 of 9


1    compassionate release.      See, e.g., United States v. Brooker, 976

2    F.3d 228, 230 (2nd Cir. 2020).       However, given the language of 18

3    U.S.C. § 3582(c)(1)(A), which requires that a defendant

4    demonstrate, among other things, that a reduction in sentence is

5    consistent with applicable policy statements issued by the

6    Sentencing Commission, and the lack of any Ninth Circuit

7    authority to the contrary, this court will continue to assess

8    whether a sentence reduction is consistent with the applicable

9    policy statements issued by the Sentencing Commission.           See 18

10   U.S.C. § 3582(c)(1)(A); accord United States v. Dvorak, 830 F.

11   App’x 846, 847 (9th Cir. 2020) (citing U.S.S.G. § 1B1.13(1)(A)

12   and affirming district court’s denial of motion for compassionate

13   release based on determination that the defendant had not

14   demonstrated extraordinary and compelling reasons).

15               As an initial matter, the court notes that defendant’s

16   argument here, that the running of his federal sentence was

17   calculated incorrectly because he did not receive credit for his

18   state sentence, was already rejected when his first § 2241

19   petition was denied in part.       There, the judge in the Central

20   District noted that the BOP may decline a request to
21   retroactively designate a state prison as the facility to serve

22   one’s federal sentence, notwithstanding a state court’s order for

23   the state sentence to run concurrent with the federal sentence.

24   McGrew, 2013 WL 3923419, at *6-7 (citing, inter alia, Reynolds v.

25   Thomas, 603 F.3d 1144,      1148-50 (9th Cir. 2010), overruled on

26   other grounds by Setser v. United States, 566 U.S. 231 (2012));
27   see also 18 U.S.C. § 3584(a) (“Multiple terms of imprisonment

28   imposed at different times run consecutively unless the court
                                          5
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 6 of 9


1    orders that the terms are to run concurrently.”).

2                Further, while defendant’s possible state sentence was

3    not discussed at sentencing for the 2005 case (see Docket No. 124

4    in Case No. 2:05-cr-243), the BOP contacted the undersigned in

5    connection with defendant’s first § 2241 petition.          (BOP Letter,

6    Mar. 9, 2012, Case 2:12-cv-5663 JSL JPR (Docket No. 8-3 Ex. H).)

7    The undersigned responded to the BOP’s letter explaining that the

8    court “was aware of the 2005 pending charge (state conviction)

9    and could have taken judicial notice and ordered the custody term

10   to run concurrently to any other custody term imposed but it did

11   not.”   (Letter to BOP, Apr. 5, 2012, Case 2:12-cv-5663 JSL JPR

12   (Docket No. 8-3 Ex. I).)

13               In that letter, the undersigned noted 18 U.S.C. §

14   3584(a)’s instruction that “[m]ultiple terms of imprisonment

15   imposed at different times run concurrently unless the Court

16   orders they run concurrently,” stated that this court “elected

17   not to order the federal sentence to run concurrently with the

18   state sentence at that time,” and recommended against the

19   retroactive state designation requested by defendant, after

20   considering the facts and circumstances of the cases and
21   defendant’s history and characteristics.         (Id.)   In sum, the

22   undersigned explained that retroactive designation would not be

23   consistent with the court’s intentions at the time of sentencing.

24   (Id.)

25               Defendant also acknowledged in his memorandum in

26   support of his first § 2241 petition that Judge Garcia stated at
27   sentencing in the 2006 case that he was not inclined to run the

28   sentence concurrent to defendant’s yet to be imposed state
                                          6
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 7 of 9


1    sentence.    (Pet. Mem. June 29, 2012, Case 2:12-cv-5663 JSL JPR

2    (Docket No. 2 at 11).)      There is nothing unjust about the

3    defendant’s state sentence running consecutively to the federal

4    sentences where both judges involved in the federal sentencings

5    indicated that the federal and state sentences should run

6    consecutively, even if the judgments did not expressly state that

7    intent.    Thus, this court rejects defendant’s argument that the

8    BOP’s calculation of his sentence and credits for state custody

9    warrants compassionate release.

10               Moreover, regardless of the understanding of the

11   parties and courts as to whether the federal and state sentences

12   would run consecutively or concurrently, the court would deny

13   compassionate relief.      A defendant’s failure to receive an

14   expected sentence from a state court, or the failure of the

15   Bureau of Prisons to calculate the defendant’s sentence as

16   intended by the state court, are not one of the bases for

17   compassionate release listed by the Sentencing Commission or by

18   the Bureau of Prisons.      Nor are they even remotely similar to any

19   of the bases listed.      See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. §

20   1B1.13(1)(A).
21               The court further finds that defendant’s health

22   condition in combination with the continued pandemic does not

23   warrant compassionate release.       The court recognizes that

24   defendant is suffers from obesity and hypertension and is housed

25   at FCI Mendota, which has had numerous inmates test positive for

26   the coronavirus.     Nevertheless, defendant is only 37 years old,
27   and it appears that the Bureau of Prisons has been able to

28   sufficiently treat his medical conditions.         Moreover, the
                                          7
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 8 of 9


1    defendant has made no showing that he would receive any better

2    care outside of the Bureau of Prisons or that he would be better

3    able to get a COVID-19 vaccination outside of federal custody

4    than he would be in custody.       The court notes that COVID-19

5    vaccines are becoming increasingly available, with the President

6    recently announcing that “[b]y the end of July, we’ll have over

7    600 million doses, enough to vaccinate every single American.”

8    Maureen Chowdhury, Biden: Covid-19 Vaccines Will be Widely

9    Available by the End of July, CNN.com, Feb. 16, 2021,

10   https://www.cnn.com/politics/live-news/joe-biden-town-hall-02-16-

11   21/h_dcc5457025a71bf4fbdd1d92d42bab35.

12               The court will not speculate as to when a vaccine will

13   be offered to defendant, but there is no reason to believe that

14   the general prison population will be vaccinated any later than

15   the majority of the public, and by all reports, the vaccines

16   available in the United States are extremely effective in

17   preventing moderate or severe COVID-19 infections.          Thus, in

18   effect, defendant asks to be permanently released from physical

19   custody based on a risk that will have been largely mitigated

20   before the end of the year, if not much earlier.          Under the
21   circumstances here, court is unwilling to grant such a request.

22               Overall, defendant has not shown that his medical

23   conditions along with the COVID-19 pandemic, even in combination

24   with the sentencing issue discussed above, qualify as

25   extraordinary and compelling reasons for release under 18 U.S.C.

26   § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.
27               Finally, the court finds that compassionate release is

28   inappropriate based on defendant’s failure to show that he is not
                                          8
     Case 2:05-cr-00243-WBS-CKD Document 280 Filed 03/02/21 Page 9 of 9


1    a danger to the community.       To be eligible for compassionate

2    release, defendant must demonstrate that he is “not a danger to

3    the safety of any other person or to the community.”           U.S.S.G. §

4    1B1.13(2); United States v. Richardson, No. 2:16-cr-69 TLN, 2020

5    WL 5203430, at *2 (E.D. Cal. Sept. 1, 2020).         Here, given the

6    gravity and severity of defendant’s criminal history, including

7    armed bank robberies where victims were threatened and had guns

8    pointed at them, which the undersigned described at sentencing as

9    terrorism, and other serious state crimes including home

10   invasion, defendant has not met this burden.

11               IT IS THEREFORE ORDERED that defendant Michael Wayne

12   Blanche’s motions for compassionate release (Docket No. 272 in

13   Case No. 2:05-cr-243 WBS; Docket No. 299 in Case No. 2:06-cr-

14   451), be, and the same hereby are, DENIED.

15   Dated:   March 2, 2021

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          9
